DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on December 20, 2021 for application S/N 14/885,192. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1, 4-6, 11-12, 15-17, 21-22, 28 and 31 are allowed and new dependent claim 34-35 are cancelled. 
.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 14/885,192 was given via email by Mr. Daniel G. Rudoy (Registration No. 70,972) on 1/14/2022.


Claim 1 (Amendment):
		A method of serializing biological data, the method comprising:
representing a plurality of genomic sequences as a graph data structure in a memory subsystem within a computer system, the graph data structure encoding a directed graph representing variability in the plurality of genomic sequences and comprising information specifying a plurality of vertices and a plurality of edges, the plurality of edges connecting the plurality of vertices to form a plurality of paths, such that each of the plurality of genomic sequences is represented by at least one path through the directed graph encoded by the graph data structure; and
serializing the graph data structure to obtain a serialized graph data structure, the serializing comprising:
for each of multiple branches in the directed graph,
generating coordinates for the particular branch, the coordinates comprising a starting coordinate indicating a starting location for a particular branch in the directed graph, an ending coordinate indicating an ending location for the particular branch in the directed graph, and a number of vertices in the particular branch; and
encoding, into a respective stream of bytes, the coordinates for the particular branch and sequence data for the particular branch,
wherein the coordinates for the particular branch comprise a tuple of multiple values including:
a first value indicating a number of edges traversed to reach a particular vertex of the plurality of vertices, wherein at least one traversed edge comprises a branching point; and
a second value indicating a branch of a set of branches at the branching point.


		A system for serializing biological data stored in a graph data structure, the system comprising:
a processor; and 
a memory subsystem coupled to the processor and storing:
the graph data structure representing a plurality of genomic sequences, the graph data structure encoding a directed graph representing variability in the plurality of genomic sequences and comprising a plurality of vertices and a plurality of edges, the plurality of edges connecting the plurality of vertices to form a plurality of paths, such that each of the plurality of genomic sequences is represented by at least one path through the directed graph encoded by the graph data structure; and
instructions, that when executed by the processor, cause the system to serialize the graph data structure to obtain a serialized graph data structure at least in part by:
for each of multiple branches in the directed graph,
generating coordinates for the particular branch, the coordinates comprising a starting coordinate indicating a starting location for a particular branch in the directed graph, an ending coordinate indicating an ending location for the particular branch in the directed graph, and a number of vertices in the particular branch; and
encoding, into a respective stream of bytes, the coordinates for the particular branch and sequence data for the particular branch,
wherein the coordinates for the particular branch comprise a tuple of multiple values including:
a first value indicating a number of edges traversed to reach a particular vertex of the plurality of vertices, wherein at least one traversed edge comprises a branching point; and
a second value indicating a branch of a set of branches at the branching point.

Claim 22 (Amendment):
		A method of transferring biological data, the method comprising:
representing a plurality of genomic sequences as a directed acyclic graph (DAG) in a memory subsystem within a computer system, the DAG representing variability in the plurality of genomic sequences and comprising a plurality of vertices and a plurality of edges, the plurality of edges connecting the plurality of vertices to form a plurality of paths, such that each of the plurality of genomic sequences is represented by at least one path through the DAG; and
serializing the DAG into a stream of bytes at least in part by:
for each of multiple branches in the DAG,
generating coordinates for the particular branch, the coordinates comprising a starting coordinate indicating a starting location for a particular branch in the DAG, an ending coordinate indicating an ending location for the particular branch in the DAG in the directed graph, and a number of vertices in the particular branch, wherein the coordinates for the particular branch comprise a tuple of multiple values including:
a first value indicating a number of edges traversed to reach a particular vertex of the plurality of vertices, wherein at least one traversed edge comprises a branching point; and
a second value indicating a branch of a set of branches at the branching point; and
encoding, into a respective stream of bytes, the coordinates for the particular branch and sequence data for the particular branch;	
deserializing the stream of bytes to identify the coordinates for the particular branch the sequence data for the particular branch and
generating a clone of the DAG that represents the biological data at least in part by modifying a linear graph using the coordinates and the sequence data for the particular branch.

Claim 34 - 35, cancelled.


Allowable Subject Matter

Claims 1, 4-6, 11-12, 15-17, 21-22, 28 and 31 submitted on December 20, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Kaye teaches represent genomic sequences using directed graph structures in a computer system. Kaye further teaches a genomic graph sequencing model presented by nodes/varices and edges. Prior art Brandes teaches serialization of graph objects/structures and designating nodes with numbers but the prior arts of record do not specifically suggest “wherein the coordinates for the particular branch comprise a tuple of multiple values including:
a first value indicating a number of edges traversed to reach a particular vertex of the plurality of vertices, wherein at least one traversed edge comprises a branching point; and a second value indicating a branch of a set of branches at the branching point” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 12 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 12.
Kaye teaches represent genomic sequences using directed graph structures in a computer system. Kaye further teaches a genomic graph sequencing model presented by nodes/varices and edges. Prior art Brandes teaches serialization of graph objects/structures and designating nodes with numbers but the prior arts of record do not specifically suggest “wherein the coordinates for the particular branch comprise a tuple of multiple values including:
a first value indicating a number of edges traversed to reach a particular vertex of the plurality of vertices, wherein at least one traversed edge comprises a branching point; and a second value indicating a branch of a set of branches at the branching point” with all the other limitations recited in the independent claims 12.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 12 is allowed.  

Claim 22 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 22.
Kaye teaches represent genomic sequences using directed graph structures in a computer system. Kaye further teaches a genomic graph sequencing model presented by nodes/varices and edges. Colwell teaches a directed acyclic graph representation of biological data such as phylogenetic organism. Brandes teaches serialization of graph objects/structures and designating nodes with numbers. Prior art Seth teaches serializing of graph objects into binary format and generation of clone graph objects but the prior arts of record do not specifically suggest “wherein the coordinates for the particular branch comprise a tuple of multiple values including:
a first value indicating a number of edges traversed to reach a particular vertex of the plurality of vertices, wherein at least one traversed edge comprises a branching point; and a second value indicating a branch of a set of branches at the branching point” with all the other limitations recited in the independent claims 22.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 22 is allowed.  

The dependent claim 4-6, 11, 15-17, 21, 28 and 31 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. New dependent claim 34 and 35 are cancelled. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164